Appeal from an order of the Supreme Court, Seneca County (David Michael Barry, J), entered October 23, 2009 in a breach of contract action. The order denied the motion of plaintiff to amend its complaint to add an account stated cause of action and for a new trial on damages.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Seneca Pipe & Paving Co., Inc. v South Seneca Cent. School Dist. (83 AD3d 1540 [2011]). Present—Smith, J.P., Peradotto, Carni, Sconiers and Green, JJ.